Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The rejected of claim 33 under 35 U.S.C. 112(b) is withdrawn in view of the amendment to the claim specifying that the cell is a “host” cell.
The rejections of claims 13-14 and 26-27 are moot in view of the cancellation of the claims.
The rejection of claims 35-36 under 35 USC 112(a) is withdrawn in view of the amendment directed to administration of an effective amount to a patient in need thereof.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7, 15, 16 and 28-37 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12, 14-18, 42-45 and 52-57 of copending Application No. 17/266,349 (‘349 reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because. Both application claim a protein comprising a first antigen-binding site that binds NKG2D, a second antigen-binding site that binds BCMA, and an antibody Fc domain or a portion thereof sufficient to bind CD16, or a third antigen-binding site that binds CD16. Copending application ‘349 requires that the first antigen-binding site comprise an antibody scFv.  Both applications specify that the first and second antigen binding sites are on the same polypeptide (instant claims 4 and 6, ‘349 claims 20).  Both also claim the protein wherein the antibody Fc domain (i.e., CD16-binding domain) comprises hinge and CDH2 domains of human IgG1 antibody (instant claims 28-30 and 37, copending claims 39-45). Claims 32-36 correspond to copending claims 53-57, drawn to a formulation comprising the protein, cell comprising at least one encoding nucleic acid, method of enhancing tumor cell death and method of treating cancer. The instant claims are generic as to structure, and the species of binding proteins in ‘349 render the instant genus claims obvious. It is noted the NKG2D antibody sequences elected in the instant application are not claimed or disclosed in the copending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Applicant requests (p. 13 of REMARKS) that the rejection be held in abeyance until the indication of allowable subject matter. The request has been fully considered, but is not persuasive. The rejection cannot be held in abeyance and is maintained for the reasons of record.


Claims 1-8, 15-16 and 28-37 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 and 18-24 of copending Application No. 16/483,330 (‘303) in view of US Patent 9,683,053 B2. 
Both applications are drawn to a protein comprising 1) a NKG2D-binidng site, 2) a tumor-associated antigen-binding site, and 3) an antibody Fc domain or a portion thereof i.e., the heavy chain variable domain of the NKG2D-binding site.  The instant applications specifies the tumor-associated antigen (TAA) is BCMA. Copending application ‘330 listed in original claim 17 that BCMA was a TAA, though that species of TAA is canceled in currently amended ‘330 claim 17, it is still encompassed by generic claim 1.  Paragraph [0181] in the instant specifications defines BCMA as a TAA. Both applications claim wherein the first or second binding domains are single domain antibodies and claim common structures for the trispecific protein, as well as a formulation comprising the protein, cell comprising a nucleic acid encoding the protein, method of enhancing cell death comprising exposing a tumor and NK cells to the protein, and method of treating cancer by administering the protein. Both applications claim wherein the protein comprising and Fc domain comprise hinge and CH2 domains and an amino acid sequence at least 90% identical to amino acids 234-332 of a human IgG1 antibody. Copending application ‘330 does not claim wherein there is a substitution in the Fc region. 
US 9,683,053 teaches engineering human IgG1 heavy chains Fc regions having a substitution including K409W and/or substitutions at other locations such as S364, T366 and T411, for example (e.g., Example 1, col. 152, lines 5-24) which facilitate heterodimerization of two immunoglobulin chains. Such substitutions would have been obvious in the instantly claimed protein in view of the claimed structures of the protein.
This is a provisional nonstatutory double patenting rejection.

Applicant requests (p. 13 of REMARKS) that the rejection be held in abeyance until the indication of allowable subject matter. The request has been fully considered, but is not persuasive. The rejection cannot be held in abeyance and is maintained for the reasons of record.


Claims 1-7, 15-16 and 28-37 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 33-35, 37, 38-43 and 45-47 of copending Application No. 16/967,0218 (‘218) in view of US Patent 9,683,053 B2. 

US 9,683,053 teaches engineering human IgG1 heavy chains Fc regions having a substitution including K409W and/or substitutions at other locations such as S364, T366 and T411, for example (e.g., Example 1, col. 152, lines 5-24) which facilitate heterodimerization of two immunoglobulin chains. Such substitutions would have been obvious in the instantly claimed protein in view of the claimed structures of the protein.
This is a provisional nonstatutory double patenting rejection.

Applicant requests (top of p. 14 of REMARKS) that the rejection be held in abeyance until the indication of allowable subject matter. The request has been fully considered, but is not persuasive. The rejection cannot be held in abeyance and is maintained for the reasons of record.


Claim Rejections - 35 USC § 112(a)
Claim Rejections - 35 USC § 112The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8, 9 and 17-19 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the protein wherein for claim 8 and 9 the NKG2D-binding site comprise a heavy chain variable region (VH) comprising CDR1-3 of SEQ ID NO:1 or 39, i.e., SEQ ID NO:64-66, and a light chain variable region (VL) comprising CDR1-3 of SEQ ID NO:40 or any of even numbered SEQ ID NO:2-38, wherein for claims 17-19 the BCMA-binding site comprise a VH comprising CDR1-3 of SEQ ID NO:91, i.e., SEQ ID NO:137-139, and a VL comprising CDR1-3 of SEQ ID NO:92, i.e., SEQ ID NO:88-90, does not reasonably provide enablement for the NKG2D antibody of claims 8-9 that does not comprise both the VH and VL CDR1-3 set forth above, and for claims 17-19 wherein the BCMA-binding portion does not comprise both the VH and VL CDR1-3 set forth above.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims as set forth in the previous rejection and as recast here to address the amendment to the claims changing the percent identity from 90% to 95%, and to better address the invention, including acknowledging that for the NKG2D antibody the VH of odd numbered SEQ ID NO:1-9 and 13-39 are identical and SEQ ID NO:11 differs by a single amino acid.
	Claims 9 and 17 are drawn to an antigen-binding region comprising a VH and VL pair, wherein the VH/VL amino acid sequences are at least 95% identical to SEQ ID NO:39/40 (NKG2D-binding) or 91/92 (BCMA-binding). Claim 8 specifies only that a VH is at least 95% identical to SEQ ID NO:1, without reference to a VL. All odd numbered sequences of SEQ ID NO:1-9 and 13-39 are the same and SEQ ID NO:11 differs by a single amino acid. The CDR1-3 of VH SEQ ID NO:1 are disclosed as SEQ ID NO:64-66 ([0011]). Claims 18 specifies only that 
Changing amino acids within both heavy and light chain CDRs as well as framework regions has been shown to affect antibody affinity and function. For an antibody, it is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework (FR) sequences which maintain their required conformation, are required in order to produce a protein having antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites. Even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function as evidenced by Chen et al. (EMBO J. 14 (12): 2784-2794, 1995) teaching that the substitution of a single amino acid in VH CDR2 of an antibody can totally ablate antigen binding and that the same substitution in closely related 
 Further, there is no reasonable expectation that providing only the VH or VL, but not both, would enable the skilled artisan to make and use the invention with a functional antigen-binding domain (claims 8 and 17). Nor is there a reasonable expectation that mixing the VH and VL of disclosed NKG2D- or, separately, BMCA-binding antibodies would produce an antibody with the necessary binding properties for the instant claims. While the VH/VL sequences of at least 6 antibodies that bind each of NKG2D and BCMA (Tables 1 and 2) are provided, the antibodies which bind the same antigen do not share any significant structural similarity. There is no expectation that combining NKG2D VH of SEQ ID NO:1 with, for example, the VL of SEQ ID NO:42 would produce an antibody that could be used in the instant claims. There is no evidence or reasonable expectation that VH with different CDRs could be mixed-and-matched a variety of VL variable domains to produce a functional NKG2D- or BCMA-binding antibody or fragment thereof because as the prior art shows, small changes in CDRs can disrupt antigen binding. Even for antibodies which bind the same antigen, Kranz et al. (Proc. Natl. Acad. Sci., USA, 78(9):5807 -5811, 1981) showed that in mixing heavy and light chains from six monoclonal anti-fluorescyl antibodies, heterologous heavy and light chain mixtures did not form anti-fluorescyl active sites (p. 5809, col. 1, first part of second paragraph).  In another experiment (supra, p. 5809, col. 1, third paragraph), “Of the 30 possible heterologous H and L chain combinations, 13 did not reassociate within detectable limits…, 13 reassociated but with less affinity than the homologous association,.. and 4 associated with greater affinity than the homologous reassociation….”
Therefore, for the reasons discussed above, including the breadth of the claims as they relate to substitutions which may be in the CDR(s) or requirement of only a specific VH or VL, the support by the prior art of the complexity and unpredictability of antigen binding as it relates to the CDR regions as well as of mixing different HV and LV regions, the lack of working examples of any modified CDRs that can function within the context of the claimed antibodies or antibody fragments, and the lack of guidance for or direction about which modifications and/or substitutions would reasonably be expected to produce a functional antibody or fragment thereof, it would require undue experimentation to make and use the invention commensurate in scope with the claims.

 Applicant argues (top of p. 15, and middle of p. 16) that the claims have been amended to recite “at least 95% identical to”, and, therefore, they are enabled. The argument has been fully considered, but is not persuasive. The amendment still encompasses amino acid changes represented by a genus of antibodies that numbers in the millions and for which the results of the changes would lead to unpredictable results for the reasons of record.  In particular, as discussed by MacCallum et al. and amino acids both in and out of the CDRs and in the heavy and the light chain are responsible for antibody binding and other characteristics, e.g., affinity, which are important for therapeutic applications of the invention. Also, Lamminmaki et al. and Chen et al. provide examples of how a single amino acid substitution in a CDR can significantly and deleteriously affect antigen binding. While the instant application shows that some changes may be made while maintaining the necessary binding characteristics (e.g., SEQ ID NO:53 or 54 of the VL of BCMA-binding antibody combined with the VH of SEQ IDNO:49 from US 14/766,649 disclosed in instant Table 2, and the limited variety of VL of NKG2D-binding antibody combined with the VH of SEQ ID NO:1 set forth in Table 1, it is unpredictably which changes besides those can be made in those instances and for the other encompassed antibodies.  The prior art shows the complexity of the relationship of antibody variable domains to antigen-binding function. The specification does not provide guidance or direction beyond the limited examples and methods to make and test all of the millions of possible antibodies encompassed by the claims for the necessary activity.
	Applicant discusses enablement as reflected by case law (two paragraphs beginning middle of p. 15), including discussion from the MPEP concerning In re Wands (Fed. Cir. 1988).  The representation of the case law is agreed with.
	Applicant argues (p. 16) the specification provides numerous working examples of possible variations in the variable domains, particularly examples of VH and VL sequence of the antigen-binding site that binds NKG2D or BCMA (e.g., [0103]-[0107] and Tables 1 and 2). These examples provide a reasonable expectation of success for variants encompassed by the claims. The comparison of SEQ ID NO:1 and 11, which are 99% identical (116/117 amino acids in common) and which are the VH sequences of two different NKG2D-binding antibody clones, demonstrates that substitutions may be made while preserving the necessary function.  Also, SEQ ID NO:2, 6, 8 and 10 are 96%, 96%, 96% and 97%, respectively, identical to SEQ ID e.g., Example 1, 3 and 5, and Figs. 14-28). The argument has been fully considered, but is not persuasive. If one compares the sequence alignments in the REMARKS (pp. 17-18) of SEQ ID NO:40 to SEQ ID NO:2, 6, 8 and 10, one can see that all the substituted/inserted amino acids are in the same location, i.e., within amino acids 91-94.  Yet the claims have no such structural limitation for the variation. That is, the claims allow variation anywhere within, in this case, the VL. Similarly, for the comparison of SEQ ID NO:1 and 11, there is a single conservative amino acid difference. There has been no identification of those areas of the antibody that must be retained in order for the antibody to maintain its required function, in the instant case being able to bind NKG2D or BCMA, including in the context of a protein comprising multiple binding sites. While multiple related VLs were shown to be able to couple with the VH of SEQ ID NO:1 to form a NKG2D-binding antibody, there has been no showing that other VHs (with the exception of SEQ ID NO:11 varying by a single amino acid) have this capability. As discussed in Amgen Inc. v. Sanofi, Appeal No. 2020-1074 (Fed. Cir., Feb. 11, 2021) citing McRO 959 F.3d at 100, “In cases involving claims that state certain structural requirements and also require performance of some function (e.g., efficacy for a certain purpose), we have explained that undue experimentation can include undue experimentation in identifying, from among the many concretely identified compounds that meet the structural requirements, the compounds that satisfy the functional requirements…While functional claim limitations are not necessarily precluded in claims that meet the enablement requirement, such limitations pose high hurdles in fulfilling the enablement requirement for claims with broad functional language.” If a variable domain is 117 amino acids long (e.g., SEQ ID NO:1 and 39) and another sequence is 95% identical thereto and assuming possible substitution with 20 naturally occurring amino acids (ignoring the possibility of amino acid deletions or insertions), that allows for changes in 5 amino acids.  These 5 amino acids may be anywhere in the variable domain.  So each amino acid change represents 19 possible substitution (a total of 95 possible substitutions). However, these substituted amino acids may be anywhere within the variable e.g. Table 3), this is not the situation for the antigen-binding variable domains. There is no guidance or direction beyond the working examples in the specification to point the skilled artisan to those amino acids within a VH or VL which would reasonably be expected to be able to be changed while maintaining the necessary binding ability. Also, changing an amino acid includes substitution by one of the 20 naturally occurring amino acids as well as insertion or deletion of the amino acids at any position. The prior art of record does not support variation of CDRs or antibody VH and VL, separately or together as discussed in the rejection. This is also supported by later art, for example, Herold et al. (Scientific Reports, 7:12276, DOI:10.1038/s41598-017-12519-9, Sept. 2017), which shows by mutating conserved regions of VH and VL, almost all VH mutants led to decreased antigen binding affinity, while the VL was more permissive (p. 4, 2nd and 3rd paragraphs). However, when CDR regions were switched between variable domains, it was found that for the VH binding to antigen, not only the CDRs, but framework regions were also a determining factor (p 9, 6th paragraph). Also, the interaction between the VH and VL was found to be important as shown by when the VL was absent, the antigen binding loop VH:93-107 showed large fluctuations. “Hence, complex formation of the VL and VH domains appears to lock some of the antigen binding loops into distinct conformations.” (p. 11, first paragraph)  Even after the effective filing date of the instant application, it was discussed that (Herold et al., p. 11, start of 3rd paragraph), “The relationship between structure, stability and binding affinity of VH and VL is still unclear. This is an important aspect for understanding antibody architecture both as the basis of our immune system and also in the context of the engineering of antibodies for therapeutic purposes. In this context, it was found that in mutants an increase in affinity is often accompanied by a decrease in stability and vice versa - and these consequences are difficult to predict33–39.” Further (p. 13, start of last paragraph), “It seems that during antibody biogenesis the effect of CDRs on the stability of VH domains is a decisive, so far underappreciated factor…. The grafting constructs revealed that 
Applicant argues (last paragraph of p. 19, through middle of p. 20) there are numerous examples in the specification showing that VH and VL can be mixed-and-matched. For example, the VH of SEQ ID NO: 1, 3, 5, 7, 9, 13 and 15 have the same sequences, but they are paired with different VL sequences. Also, for example, in Table 2, clones 5 and 6 have a VL sequences with the same shared CDR3 that can couple with a variety VH CDRs, even while they have different VL CDR1-2. The argument has been fully considered, but is not persuasive. As Applicant pointed out on p. 17, at least several of these VL sequences are highly similar, with the differences all being in the same 4 amino acid region. Further, while Applicant points to the many different antibody clones that bind the specified antigen, and discusses this as a basis for the structural breadth of the claims, it is important to note that the first 20 clones (odd numbered SEQ ID NO:1-39) have identical VH domains, with only 7 additional clones that are different. Each of the different VHs are paired with different VLs. While there are working examples of the same VH being able to combine with different VLs to form a functional antigen-binding region, these limited examples do not support the full scope of the claims for the reasons set forth in the rejection and discussed here.  
	Applicant argues (end of p. 20 through top of p. 21) that not only are there VH and VL sequences provided, but also sufficient direction for the skilled artisan to make and use the proteins as claimed. For example, methods of measuring binding to NKG2D are provided which can be used to identify a protein comprising an NKG2D-binding site (e.g., Examples 1-3 and 7), as well as a method of measuring binding to BCMA and identify BCMA-binding proteins (Example 8). Routine methods of the prior art and specification can be used to make and use the claimed proteins without undue experimentation. The argument has been fully considered, but is .


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 1-7, 15-19, 28-37 remain rejected under 35 U.S.C. 103 as being unpatentable over US 20170368169 A1 in view of US Patent 9,963,513 B2 and US Patent 9,683,053 B2.
	US 20170368169 teaches multispecific antibodies that engage immune cells and tumor cells, wherein the immune cell is a NK cell, including wherein the antibody comprises and antigen binding domain that binds to NKG2D and CD16 ([0102]), and wherein the construct has a Fc domain ([002] and [0033]-[0035]). Further, it is taught that the multispecific antibody binds a cancer/tumor cell, including one expressing a hematological antigen. There are 12 cancer antigens designated as hematological antigens, of which BCMA is one (end of [0099]). The multispecific antibody can treat cancer, including hematological cancer (claim 182). Cancers that can be targeted with the multispecific protein include multiple myeloma ([0098] and [0645]).  Multiple myeloma is a hematological cancer ([1172]). It is taught that NKG2D is a receptor that acts as both in a stimulatory and costimulatory manner in innate immune responses on activated NK cells, leading to cytotoxic activity ([0669]). Paragraph [0102] lists 27 targets for NK cell engagers which can be a ligand or antigen-binding domain, including NKG2D and CD16.  It is further noted in [0669] that, “NKG2D is a receptor that provides both stimulatory and costimulatory innate immune responses on activated killer (NK) cells, leading to cytotoxic activity…. CD16 is a receptor for the Fc region of IgG, which binds complexed or aggregated IgG and also monomeric IgG and thereby mediates antibody-dependent cellular cytotoxicity (ADCC) and other antibody-dependent responses, such as phagocytosis.” Multispecific antibodies in a number of configurations are taught, including wherein the first (NKG2D) or second (BCMA) binding site heavy chain variable domain (VH) and light chain variable domain (VL) are present on the same polypeptide (e.g., Figs. 4A-4C, 15D or 20) and wherein the VL is common for both the first (NKG2D) and second (BCMA) binding site (e.g., Fig. 15B).  The theory of function of a multispecific molecule that binds a NK cell and a tumor cell is described as being that the molecule will target the immune cell (NK) to the cancer cell ([0004]): “Increasing the proximity and/or activity of the immune cell using the multispecific molecules described herein is expected to enhance an immune response against the cancer cell, thereby providing a more effective cancer therapy. Without being bound by theory, a targeted, localized immune response against the cancer cell is believed to reduce the effects of systemic toxicity of the multispecific molecules described herein.”  Pharmaceutical compositions comprising a multispecific antibody and a pharmaceutically acceptable carrier are set forth ([0264]). e.g., claims 178-180).  US 20170368169 does not teach wherein the VH and VL are at least 95% identical to SEQ ID NO:91 and 92 or comprise the VH CDR1-3 of SEQ ID NO:137-139 or VL CDR1-3 of SEQ ID NO:88-90.  Nor does it teach wherein the Fc domain comprises one or more positions substituted as set forth in instant claim 31 or 37.
 	US 9,963,513 teaches a BCMA antibody having the variable heavy and light chain regions (VH and VL) of SEQ ID NO:29 and 19 (col. 8, line 41, TABLE 1, antibody 83A10). Recombinant production of the antibody in which an expression vector comprising a polynucleotide sequence encoding the antibody is expressed in vitro in a host cell (col. 26, lines 29-41), as well as production of the antibody by immunization (Example 1D).  The antibody binds BCMA expressed by a human multiple myeloma cell line (TABLE 7, Fig. 4A). The antibody crossreacts with cynomolgus monkey BCMA (Example 1H6 and TABLE 4).  Example 3B discloses IgG1 anti-BCMA antibody comprising a Fc region (see TABLE 6). It is taught (col. 13, lines 39-43) that, “Another advantage of the antibody according to the invention is based on the inclusion of an Fc portion, which is associated with an elimination half-life of about ~12 days and allows at least once or twice/week administration.” Also taught are bispecific BCMA-CD3-binding antibodies with an Fc region which bind multiple myeloma cells as well as CD3-expressing T cells, and were designed to redirect T cell cytotoxicity to multiple myeloma cells (Example 5C, Examples 7-8 and 11). A 2007 reference is cited which found that anti-BCMA antibodies that blocked BCMA ligand activity promoted cytotoxicity of multiple myeloma cell lines (col. 1, lines 48-51). Separately two WO documents are cited as disclosing antibodies against BCMA and their use in treatment of lymphomas and multiple myeloma (col. 1, lines 43-45). The claims are drawn to a method of treating multiple myeloma comprising administering to a subject in need thereof a bispecific antibody that binds BCMA and CD3 and comprises an Fc portion (claims 1 and 4).
US 9,683,053 teaches engineering human IgG1 heavy chains Fc regions having a substitution including K409W and/or substitutions at other locations such as S364, T366 and T411, for example (e.g., Example 1, col. 152, lines 5-24) which facilitate heterodimerization of two immunoglobulin chains.
i.e., CD16-bidning, region. It would have been obvious to have an immune cell-targeting domain with a BCMA-binding domain, wherein an NKG2D-binding antibody or antigen-binding fragment thereof was combined with a BCMA-binding site so that instead of redirecting T cell cytotoxicity to multiple myeloma cells as taught for the BCMA-CD3-binding bispecific antibody of US 9,963,513, NK cytotoxicity would be directed toward multiple myeloma cells in light of the disclosure of US 20170368169. It would have been obvious wherein the NKG2D antigen-binding portion also bound non-human primate NKG2D, such as cynomolgus for preclinical testing (see, e.g., US 9,963,513, Example 1H6). It would have been obvious to have had as the BCMA-binding region of the trispecific construct the 83A10 antibody as taught by US 9,963,513, which 83A10 antibody has the VH and VL of SEQ ID NO:29 and 19, which are identical to instant SEQ ID NO:91 and 92, respectively, and inherently comprise the VH CDR1-3 of instant SEQ ID NO:137-139 and VL CDR1-3 of SEQ ID NO:88-90.  This would have been a desirable antigen-binding portion of the trispecific construct because antibody 83A10 binds multiple myeloma cells. It would have been obvious wherein the CD16-binding site was an IgG1 Fc domain comprising a hinge and CH2 domain as disclosed for multispecific antibodies of US 20170368169, which taught the advantage of an Fc domain was 


Applicant argues (p. 22-23) that the Office uses improper hindsight in the rejection over prior art. Case law is discussed relating to the need to establish a prima facie case of obviousness and that Applicant’s disclose cannot be used as a roadmap when looking through prior art for the claimed elements. The first reference relied upon (US 20170368169) “describes at least two hundred and fifty thousand possible multispecific and multifunctional molecules… that may have numerous types of moiety and/or engagers, including a tumor-targeting moiety, an immune cell engager,…” (italics added by Applicant)  More than 100 “tumor antigens” are described, and more than 50 targets for immune cell engagers are described. Even if the skilled artisan somehow was motivated to pick a tumor-targeting moiety and two immune cell engagers, the chance of arriving at the claimed protein is at most 1/250,000. The Office fails to show why it would have been obvious for the skilled artisan to pursue the claimed protein in claim 1 out of the 250,000 possibilities. The argument has been fully considered, but is not persuasive. In response to Applicant's argument that the Examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the Applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). US 20170368169 is not relied upon alone, but in combination with another prior art reference that provides motivation to KSR (550 U.S. at 421, 127 S.Ct. 1727), the Supreme Court observed:
“When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”

In this situation, US  20170368169 sets forth the need for a treatment of hematological cancers, including multiple myeloma ([1172]).
prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (MPEP 2144.06.I) In this case, both US 20170368169 and US 9,963,513 teach treatment of hematological cancers, in particular multiple myeloma. As a NK cell-engager of US 20170368169 has the role of bringing cytotoxic immune cells in close proximity to cancer cells by way of a tumor target antigen, in this case BCMA, it would have been obvious to use an NKG2D-binding antibody to engage and redirect the immune cell. US 9,963,513 taught that a BCMA antibody portion combined with a cyctotoxic T cell-binding antibody (CD3 antibody) and a Fc domain, were designed for the killing of multiple myeloma cancer cells by redirecting cytotoxic T cell activity to the multiple myeloma cells. It would have reasonably been expected that an NKG2D antibody instead of a CD3 antibody in a BCMA-Fc construct would have brought cytotoxic NK cells to the multiple myeloma cells and resulted in cancer cell death. 
Applicant argues (bottom of p. 23 through p. 24) that there is no motivation provided to combine the references nor a reasonable expectation of success. Nowhere does US 9,963,513 mention binding three targets, but instead specifies (col. 16, lines 27-28) “[a]n antibody specifically binding to BCMA (or BCMA and CD3) does not bind to other antigens.” (italics added by Applicant) This reference has no teaching of NKG2D or mention “an antibody Fc domain or a portion thereof sufficient to bind CD16”.  “It provides no motivation or reasonable expectation of success of arriving at the multi-specific binding protein as claimed in claim 1.” The argument has been fully considered, but is not persuasive. The reference to not binding another antigen referred to by Applicant is misconstrued, but clearly refers only to the anti-BCMA antibody cross-reactivity with other antigens, since it occurs in the paragraph which e.g., Fig. 15B and Example 5C). Indeed the antibody described in Example 5C is a ‘bispecific antibody’ that binds BMCA, CD3 and has an Fc region, which as discussed US 20170368169 ([0669]) binds the CD16 receptor and can aggregated IgG and also monomeric IgG, facilitating ADCC and phagocytosis. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) Further, “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc. 550 U.S. 398, 416 (2007). (see MPEP 2144.07). In the instant situation, both the CD3 antibody and a NKG2D antibody when combined with a BCMA- and CD16-binding portion, would have reasonably been expected to bring a cytotoxic immune cell in proximity to a BCMA-expressing cancer cell in view of the prior art.  This would have been desirable in order to treat multiple myeloma.
	Applicant argues (p. 25) that unexpected results within the scope of claim 1 would rebut any presumption of obviousness.  Applicant points to in vitro examples of TriNKETs (cFAE-A49.801 and cFAE-A49.901) which have the same A49 NKG2D-binding domain but different BCMA targeting domains, showed enhanced NK cell-mediated lysis to a similar extent, but potency was increased when BCMA-binding EM-901 targeting domain was used (Fig. 39, [0193]; SEQ ID NO:93 and 94, [0186]-[0187]).  Killing was increased compared to the EM-901 monoclonal antibody (Fig. 33). Also, “the specification provides that “TriNKETs described herein including an NKG2D-binding domain (e.g., A40-TriNKET, A44-TriNKET, A49-TriNKET, C26-TriNKET, F04-TriNKET, F43-TriNKET, F47-TriNKET, and F63-TriNKET and a binding domain for tumor associated antigen BCMA delay progression of the tumor more effectively than monoclonal antibodies that include the same tumor antigen-binding domain” (para. [00119]).” (emphasis added by Applicant)  The results could not have been predicted based on the combination of references. The argument has been fully considered, but is not persuasive. The claims are directed to a genus of NKG2D antigen-binding sites, a genus of BCMA-antigen-binding sites and a genus of Fc domain/portions or CD16 antigen-binding sites in different formats including heterodimeric, multispecific antibodies, conjugates, Triomabs, and e.g., [0078]-[0082], and Figs. 1-13), while the showings of purported unexpected results is limited to a particular TriKEs of, e.g., A40-TriNKET, A44-TriNKET, A49- TriNKET, C26-TriNKET, F04-TriNKET, F43-TriNKET, F47-TriNKET, and F63- TriNKET. Even assuming the results were unexpected, which is not agreed with, not all combinations encompassed would reasonably have been expected to result in the effect of enhancing cytotoxic activity of rested NK cells, that is, the inclusion of any antigen-binding molecule that binds separately NKG2D, BCMA and CD16, or that has these three portions within any possible structure that allows for binding to the three antigens. There is no showing that embodiments other than the disclosed TriNKETs falling within the scope of the claims will behave in a similar manner. As discussed in MPEP 716.02(d) (see In re Clements, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980)): “Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.”” Here, the claims are a large genus, only a limited number of species of which were shown or would reasonably have been expected to have purportedly unexpectedly enhanced effects. Additionally, it is not agreed that it is unexpected that a bi- or tri-specific antibody is more effective in inducing tumor cell cytotoxicity than a single monoclonal antibody (mAb; e.g., EM-901, a BCMA-binding mAb), which binds only a single target. For example, Trivedi et al. (Clin. Transl. Sci. 10:147-162, 2017) reviews aspects of bispecific antibodies, stating (p. 147, col. 1, 2nd paragraph), “These dual-nature antibodies have key advantages that can potentially enhance therapeutic efficacy compared with monotherapy or traditional combination therapies by: i) simultaneously blocking two different targets or mediators that have a primary role in the disease pathogenesis; ii) inducing cell signaling pathways (e.g., proliferation or inflammation); iii) retargeting to mediate antibody-dependent cell-mediated cytotoxicity (ADCC); iv) avoiding the development of resistance and increasing antiproliferative effects, specifically in oncology; and v) temporarily engaging a patient’s own cytotoxic T cells to target cancer cells, thus activating cytotoxic T cells to cause tumor lysis (e.g., bispecific T-cell engagers (BiTE)).”
	For the reasons set forth in the rejection and discussed here, the rejection is prima facie obvious and is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Claire Kaufman, whose telephone number is (571) 272-0873.  Dr. Kaufman can generally be reached Monday through Friday 7am-3:30pm, Eastern Time.	
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached at (571) 272-0857.
	Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Official papers filed by fax should be directed to (571) 273-8300. NOTE: If applicant does submit a paper by fax, the original signed copy should be retained by the applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to avoid the processing of duplicate papers in the Office.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

Claire Kaufman
/CLAIRE KAUFMAN/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        March 18, 2022